DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with George Coury on 25 May 2021.
The application has been amended as follows:

Examiner notes that Claim 24 has been incorporated into Claim 1.  

Claim 1.  A fan device comprising an electric motor assembly (24, 26) designed to drive at least one blade wheel (34, 36) in a flow channel (18) provided axial to the blade wheel, an electronic assembly (38, 40), which forms commutator and/or ballast electronics for the electric motor assembly, arranged in series with the electric motor assembly, and produced on a circuit carrier, a carrier unit (14) formed axially on or in the flow channel (18) for retaining the electric motor assembly, and a housing unit (10, 12) accommodating the carrier unit (14) and defining an inlet and an outlet for the flow channel (18), wherein the carrier unit (14) has an inwardly facing circumference which at least partially defines the flow channel (18), and is made from a thermally conductive material, wherein the carrier unit (14) has, on an outer segment (16) radially opposite to the flow channel (18), an outwardly facing mounting and cooling surface for interacting with the circuit carrier and/or power electronics components provided thereon in a heat-dissipating manner, wherein an internal space (54) is defined radially inwardly by the mounting and cooling surface of the carrier unit (14), radially outwardly by a corner-wall section of the housing unit (10, 12), and axially by a wall section of the Page 2 of 11I15 16-187 May 17, 2021 housing unit (10, 12) wherein the corner-wall 

Cancel Claim 24.


Allowable Subject Matter
Claims 1-4, 6, 9-13, 15-23, and 25 allowed.
The nearest prior art is Echazaretta (US 2008/0124234).
The following is an examiner’s statement of reasons for allowance. It is noted by the examiner, and stated here for the record of prosecution, that the aspect of the instant invention determined to be novel and patentably distinct from the prior art is “the parting line of the housing is defined by a lower edge of the upper housing shell and an upper edge of the lower housing shell, and wherein at least a portion of the outwardly facing mounting and cooling surface of the carrier unit (14) is received between upper edge and the lower edge.“ These limitations make the claim read over the prior art. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”































Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (469) 295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746                                                                                                                                                                                                        
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746